The writ of certiorari is denied, but we do not wish to be understood as approving the statement in the opinion of the Court of Appeals, used arguendo, that a "faro table" or "roulette table" is not a "contrivance, appliance, or invention" within the condemnation of the Act of July 25, 1931, Acts 1931, p. 806.
If the count of the indictment had averred: "The Grand Jury of said County charges that before the finding of this indictment *Page 520 
George Mastoras, whose name is unknown to the Grand Jury otherwise than as stated, did possess, keep, own, set up, operate, or conduct, or did permit to be set up, operated, or conducted, a gambling contrivance, appliance or invention, to wit, a faro table, contrary to law," it would have been free of demurrable defects.
Writ of certiorari denied.
ANDERSON, C. J., and BROWN, FOSTER, and KNIGHT, JJ., concur.